PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/427,283
Filing Date: 8 Feb 2017
Appellant(s): Segmint Inc.



__________________
John M. Ling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022 appealing from the Office action mailed 18 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Initially, Examiner notes that Appellant's remarks are made with respect to independent claims 1, 9, and 17, but the remarks advanced with respect to 9 and 17 appear substantially identical to those advanced with respect to claim 1. As such, Examiner will address the arguments advanced with respect to claim 1 knowing that the response is equally applicable to claims 9 and 17. This is solely done in the interest of removing repetition and aiding brevity.
Appellant, in section IV.A.1, refers to a previous amendment that removed "at least one of" language thus requiring that the receiving step comprises receiving two datum: "the UCIC" and "a third party advertisement provider identification code". Appellant then argues that Protheroe teaches "cookie based identification", but does not teach "a third party advertisement provider identification code" and asserts that Protheroe does not teach performing the steps of the method with the "third party advertisement provider identification code". Appellant appears to be addressing each reference in turn while not arguing the combination of references as presented in the grounds of rejection presented in the previous Office action. Examiner will discuss how the claims have been interpreted and how the references are combined to read on the claimed invention.
First, using claim 1 as the exemplary claim, the steps of the method are performed on either a Unique Customer Identification Code (UCIC) or a third party advertisement provider identification code. That is, other than the step that receives both of these pieces of data, all of the steps are performed on one or the other of these identifiers. As detailed in 0040 of the specification, a UCIC is simply an anonymous user identifier. Similarly, the third party advertisement provider identification code (known as "ID Code" in the specification) is introduced in 00147, but is not given much further detail. Therefore, the third party advertisement provider identification code appears to be similar to the advertisement delivery identification code (ADIC) detailed in 0040. Thus, both of these are nothing more than anonymous numbers that are associated with particular users of the "webpage". As is typical in the art, these are stored in "the form of a persistent cookie" as detailed in 0078 of the specification and specifically for storing the "UCIC or ID code" in a "cookie" in at least 00151. Examiner notes that the claims themselves do not make explicit mention of the use of cookies. Examiner further notes that the use of HTTP cookies is one of the foundational concepts of web communications and, as detailed in 0010 of Mohan, is simply a "small file on the user's computer" in which "a unique identifier [is] placed by the web site" along with "a user's activity patterns" and "rich information profile about the user". Now that the claimed invention's use of a cookie to store a UCIC and ID Code has been explained, the manner in which the three references are applied is presented in the next paragraph.
As presented in the previous Office action, Protheroe teaches the bulk of the claim language, with two limitations demarcated with strike-through text, which means these limitations are addressed in the prose section of the grounds of rejection. These limitations are "receiving a unique customer identification code data and a third party advertisement provider identification code data associated with a user from a content webpage, with which the user is interacting" and "requesting a consumer cache associated with the third party advertisement provider when the unique customer identification code data or the third party advertisement provider identification code data is known by a third party advertisement provider". The latter limitation does not appear to be the subject of Appellant's arguments, so Examiner will highlight the grounds of rejection's handling of the former limitation. The primary reference, Protheroe, teaches the use of cookies and retrieving user information from said cookies in 0345, and 0370-0375, but the grounds of rejection relies further upon Mohan for retrieving a user identifier from a cookie and querying a database if the user identification is found therein in Figure 2 and 0058. However, as indicated by Appellant, the previous amendment to the claims removed "at least one of" as it applied to both the UCIC and the third party advertisement provider identification code. As neither Protheroe nor Mohan appear to specify that two identifiers were retrieved from a cookie associated with a webpage, Upadhya was relied upon to teach the concept of storing two user identifiers within one cookie including a primary account identifier and a third party identifier in 0062 and 0063. Protheroe in view of Mohan teach retrieving a user identifier and using that user identifier to perform the steps of the method. Upadhya teaches the concept of dual identifiers within a cookie as taught by Upadhya. The steps of the method are operable on either of the two identifiers and the two identifiers are simply anonymous codings used to identify a particular user of the webpage; therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cookie of the system of Protheroe as modified by Mohan with the technique of including third party identifiers within a cookie as taught by Upadhya. Now that the grounds of rejection has been explained, Examiner will address the specific arguments.
Appellant argues, "Firstly, the Examiner's assertion that 'the cookie contains both a unique customer identification code and third party advertisement provider identification code' does not refer to any specific language in the subject claims". As explained above, the dual identifiers in a single cookie concept taught by Upadhya is incorporated into the steps of the method read on by Protheroe in view of Mohan which, as discussed in the grounds of rejection presented in the previous Office action, include a cookie that includes a user identifier associated with a webpage; more specifically, Figure 2 and 0058 of Mohan teach retrieving a user identifier from a cookie. This is clearly applicable to the limitation of "receiving a unique customer identification code data and a third party advertisement provider identification code data associated with a user from a content webpage, with which the user is interacting", which had recently been amended to remove the "at least one of" language in from of the two identifiers which caused the inclusion of the Upadhya reference into the grounds of rejection.
Appellant argues, "Secondly, there is no disclosure of 'a cookie that contains an account identifier and a third party identifier' as alleged by the Examiner".  Upadhya does indeed teach a cookie that contains both a "master account identifier" and a "third party identifier" because the data packet received in 1704 is compared to data in a cookie in 1708. It is difficult to conceive of comparing information in a cookie to a received "data packet" without the cookie containing the same type of information. This is made clear in 0062 with the method of Upadhya including the step of having the user login with a user ID and password and upon successful login, the system performs "setting a cookie (or other similar file) with the current data for the user". Additionally, in the same paragraph, Upadhya teaches "The cookie may include the master account identifier, the third party identifier, and a sub-account identifier associated with the online portal" (emphasis added). This is the very same information that is compared between the received "data packet" and the cookie as detailed in 1704. These steps pertain to Figure 17 of Upadhya, included here:

    PNG
    media_image2.png
    1332
    924
    media_image2.png
    Greyscale

Therefore, this argument is unpersuasive in light of the description of Figure 17 which indicate that the cookie contains at least a "master account identifier" and a "third party identifier".
Appellant argues, in the paragraph beginning with "Thirdly", that even if Upadhya teaches a cookie that contains both identifiers, it doesn’t teach the entirety of the "receiving" limitation because "the cookie is compared to the information of step 1704" (emphasis original). This argument is unpersuasive as the grounds of rejection utilizes the concept of both a "master account identifier" and a "third party identifier" being stored in a user's cookie associated with a webpage and not wholesale inclusion of the method of account verification taught by Upadhya. This is made clear in the grounds of rejection by specifying the specific feature not specified by Protheroe of a "cookie {that} contains both a unique customer identification code and a third party advertisement provider identification code" and in the statement indicating the inclusion of the "technique of including third party identifiers within a cookie as taught by Upadhya" in the combination of references of "Protheroe as modified by Mohan". That is, Appellant's argument here incorrectly includes an alleged "compared to" step of Upadhya, which the grounds of rejection makes clear is not included in the combination. Furthermore, this argument is piece-meal in nature as Appellant argues that Upadhya alone does not teach the entirety of the limitation of "receiving a unique customer identification code data and a third party advertisement provider identification code data associated with a user from a content webpage, with which the user is interacting", while the grounds of rejection makes clear that a combination of Protheroe, Mohan and Upadhya teach this limitation with the substitution of the Cookies of Protheroe with the more specific cookie features of Mohan and Upadhya. Mohan teaches a cookie containing a User ID that is utilized to query a database for user information related to the User ID. Upadhya teaches the concept of a cookie that contains two user identifiers; one a generic user id and another associated with a third party. Thus, the combination of references is utilized to teach the limitation in question and an argument against any of the references alone does not properly reflect the grounds of rejection presented in the previous Office action. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues, with respect to the previous Advisory Action, that the "master account" of Upadhya is associated with a "brand" whereas the claimed UCIC "identifies a consumer" which renders the reference. It is noted that the data received and stored in a cookie in Upadhya comprises a "master account identifier" and a "third party identifier" as stated in 0061 and made clear in 1704 of Figure 17. Initially, as noted previously, this argument is piece-meal in nature as it ignores the grounds of rejection which is based on a combination of Protheroe, Mohan, and Upadhya. More specifically, this argument ignores the use of Mohan that teaches a user identifier in a cookie in at least Figure 2 and 0058. It is clear from the specification in the instant application that a UCIC is nothing more than an identifier (i.e., a number or alphanumeric code) that is used to associate the "consumer" to "information" about the consumer as detailed in 0040, and 0079. Therefore, this argument is unpersuasive as the grounds of rejection relies on Mohan to teach a user identifier in a web-page cookie and Upadhya to teach the concept that a cookie can contain multiple user identifiers and that neither reference alone is utilized to teach the claim feature in question. Furthermore, as both the "UCIC" and "master account identifiers" are simply identifiers stored in cookies, their intended use does not affect the structure of the cookie file, nor the retrieval of said cookie. As the grounds of rejection makes clear and as discussed above, Upadhya is utilized for the concept of a cookie containing multiple identifiers and the additional steps of the method of Upadhya are not incorporated into the grounds of rejection. That is, the piece-meal argument against the Upadhya as made by Appellant incorrectly incorporates the larger invention of Upadhya in an effort to synthesize a combination of references not presented in the previous Office action. Therefore, this argument is unpersuasive and the combination of references of Protheroe, Mohan, and Upadhya clearly teach "receiving a unique customer identification code data and a third party advertisement provider identification code data associated with a user from a content webpage, with which the user is interacting".
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688

/WILLIAM A BRANDENBURG/Quality Assurance Specialist, Technology Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.